Citation Nr: 9924696	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-36 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral Haglund's deformities of the feet for the period 
March 29, 1984 to July 12, 1990.

2.  Entitlement to an evaluation in excess of 20 percent for 
postoperative Haglund's deformity of the right foot for the 
period July 13, 1990 to May 23, 1993.

3.  Entitlement to an evaluation in excess of 10 percent for 
Haglund's deformity of the left foot for the period July 13, 
1990 to May 23, 1993.

4.  Entitlement to an evaluation in excess of 10 percent for 
postoperative Haglund's deformity of the right foot for the 
period from May 24, 1993.

5.  Entitlement to an evaluation in excess of 10 percent for 
Haglund's deformity of the left foot from May 24, 1993.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to March 
1984.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to a disability 
evaluation in excess of 10 percent for bilateral Haglund's 
deformities of the feet for the period from March 29, 1984 to 
July 12, 1990, to include the consideration of separate 
evaluations; entitlement to a disability evaluation in excess 
of 20 percent for postoperative Haglund's deformity of the 
right foot for the period of July 13, 1990 to May 23, 1993; 
entitlement to a compensable disability evaluation for 
Haglund's deformity of the left foot for the period from July 
13, 1990 to May 23, 1993; entitlement to a disability 
evaluation in excess of 10 percent for postoperative 
Haglund's deformity of the right foot, effective from May 24, 
1993; and entitlement to a disability evaluation in excess of 
10 percent for Haglund's deformity of the left foot effective 
from May 24, 1993, to the Regional Office (RO) for additional 
development of the record.  

A review of the record reflects that Department of Veterans 
Affairs (VA) examinations have been conducted and additional 
development of the record has been completed to the extent 
possible.  In an August 1998 rating decision, the RO, in 
pertinent part, maintained a 10 percent evaluation for 
Haglund's deformity of the left foot for the period July 13, 
1990 to May 23, 1993.  The RO determined that an evaluation 
in excess of 20 percent for postoperative Haglund's deformity 
of the right foot for the period July 13, 1990 to May 23, 
1993 was not warranted, denied entitlement to an evaluation 
in excess of 10 percent for postoperative Haglund's deformity 
of the right foot for the period from May 24, 1993, and 
denied entitlement to an evaluation in excess of 10 percent 
for Haglund's deformity of the left foot from May 24, 1993.  
In a March 1999 supplemental statement of the case, the RO 
determined that an evaluation in excess of 10 percent was not 
warranted for bilateral Haglund's deformity of the feet for 
the period March 29, 1984 to July 12, 1990.  Thus, the case 
has now been returned to the Board for appellate 
consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.   Bilateral Haglund's deformities of the feet for the 
period March 29, 1984 to July 12, 1990 is manifested by 
complaints of pain and tenderness on the right with some 
limitation of motion; without complaints relative to the left 
foot.

3.  Postoperative Haglund's deformity of the right foot for 
the period July 13, 1990 to May 23, 1993 is manifested by no 
more than marked limitation of motion with subjective 
complaints of pain.

4.  Haglund's deformity of the left foot for the period July 
13, 1990 to May 23, 1993 is manifested by subjective 
complaints of pain and weakness and x-ray evidence of 
involvement of two or more major joints without evidence of 
any compensable limitation of motion.

5.  Postoperative Haglund's deformity of the right foot for 
the period from May 24, 1993 is manifested by no more than 
moderate limitation of motion with subjective complaints of 
pain.

6.  Haglund's deformity of the left foot for the period from 
May 24, 1993 is manifested by subjective complaints of pain 
and weakness and x-ray evidence of involvement of two or more 
major joints without evidence of any compensable limitation 
of motion.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral Haglund's deformities of the feet for the 
period March 29, 1984 to July 12, 1990 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271, 5299-5277 
(1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for postoperative Haglund's deformity of the right foot for 
the period July 13, 1990 to May 23, 1993 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5271 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for Haglund's deformity of the left foot for the period July 
13, 1990 to May 23, 1993 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5019, 5271 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for postoperative Haglund's deformity of the right foot for 
the period from May 24, 1993 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5019, 5271 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for Haglund's deformity of the left foot for the period from 
May 24, 1993 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5019, 5271 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect complaints of tender heels 
and painful feet and a relevant diagnosis of Haglund's 
deformity.  A medical examination dated in January 1984 
reflects point tenderness over the retrocalcaneal artery and 
along insertion of the Achilles tendons on both feet.  
Relevant diagnoses of bilateral Haglund's deformity of the 
feet and bilateral ankle clonus of undetermined etiology were 
noted.  A Medical Board Report dated in January 1984 reflects 
the veteran experienced pain in both feet, more severe on the 
right than the left, and was unable to walk for any 
reasonable length of time without using crutches.  Relevant 
diagnoses of bilateral Haglund's deformity of the feet and 
bilateral ankle clonus of undetermined etiology were noted in 
the Medical Board Report.  It was also noted that the 
veteran's condition existed prior to service and was not 
aggravated by active duty.

Upon VA examination dated in June 1984, the examiner noted 
full passive flexion and extension in the right ankle, but 
active dorsiflexion and plantar flexion was to 5 degrees.  
The Achilles tendon was noted as tender to palpation.  The 
examiner noted there was no swelling.  Strength was noted as 
3-4/5.  The examiner noted no sensory deficits.  Reflexes 
were noted as 1+ ankle jerk on the right and 2+ ankle jerk on 
the left.

In a July 1984 rating decision, the RO determined service 
connection was not warranted for Haglund's deformity of the 
heels or bilateral ankle clonus.  

In a November 1990 rating decision, the RO granted service 
connection for bilateral Haglund's deformity of the feet, 
evaluated as 10 percent disabling effective March 29, 1984.

Upon VA examination dated in December 1990, the veteran 
complained of bilateral pain in the feet, ankles, and knees.  
The examiner noted no deformities and adequate circulation.  
Range of motion was noted as within normal limits in both 
feet.  The examiner noted no instability.  Radiological 
reports of both feet revealed no significant abnormalities in 
either foot.  Incidental note was made of a small calcific 
density in the region of the insertion of the right Achilles 
tendon.  

A statement from a private physician dated in January 1991 
reflects that upon physical examination, the right posterior 
heel was noted as very sensitive to palpation with a small 
exostosis either remaining or regenerated.  Neurological 
testing was noted as normal and symmetrical.  Sharp and dull 
reflexes appeared equal.  A slight change in the sensation of 
light touch on the great toe of the right foot was noted.  
Range of motion was noted as within normal limits, but some 
pain with right ankle inversion and tenderness lateral to the 
Achilles tendon was noted.  Orthopedic evaluation showed both 
limbs to be equal and symmetrical.  A slight Helbing's sign 
on the right foot compared to the left foot was noted.  It 
was also noted that the veteran complained of a burning 
sensation in the right foot.  

A statement from a friend of the veteran, C.W., dated in July 
1991 reflects that she was present at the December 1990 VA 
examination with the veteran.  C.W. stated the examiner spent 
only a couple of minutes on the veteran's examination; 
manipulated her foot from side to side, told her to walk on 
her heels and toes, and told her to squat.  C.W. further 
stated the veteran told the examiner that manipulation of her 
foot hurt, that she could not walk on her heels and toes, and 
she could not squat.  

VA outpatient treatment records dated from October 1990 to 
December 1991 reflect treatment for complaints of pain in the 
right ankle area.  A March 1991 clinical record reflects the 
veteran was unable to dorsiflex the right foot.  A May 1991 
clinical record reflects a notation of mild swelling, pain 
over the Achilles tendon, and limited flexion and extension 
of the right ankle.  

Upon VA examination dated in December 1991, the veteran 
complained of pain in both ankles, feet, and heels.  The 
examiner noted range of motion in the right foot was slow and 
reduced.  The examiner noted no defects or deformity in the 
right foot.  Range of motion in the left foot was noted as 
within normal limits and no defects or deformities were 
noted.  X-ray examination revealed a stable examination.  

At her RO hearing in January 1992, the veteran testified that 
she experienced quite a lot of pain on an average day and she 
had difficulty walking.  The veteran testified that she used 
a cane for walking.  (Transcript, page 2).  The veteran also 
testified she could move her ankle and foot only inches.  
(Transcript, page 3).  The veteran reported her pain was 
worse on the right than the left.  The veteran also reported 
pain and discomfort upon sitting with some relief upon lying 
down.  (Transcript, page 4).  The veteran testified that her 
feet and ankles had become weak during the last year.  The 
veteran also testified she was wearing an ankle brace.  
(Transcript, pages 4-5).  

In a July 1992 rating decision, the RO determined a 10 
percent evaluation was warranted for bilateral Haglund's 
deformity of the feet from March 29, 1984 to July 12, 1990.  
The RO also determined a 20 percent disability evaluation was 
warranted for postoperative Haglund's deformity of the right 
foot from July 13, 1990, and a noncompensable evaluation was 
warranted for Haglund's deformity of the left foot from July 
13, 1990.  

A VA Statement of Patient's Treatment dated in January 1993 
reflects the veteran was being treated at a VA outpatient 
clinic for management of her medical problems and that she 
was unable to stand or walk at any occupation that would 
require her to do so for an indefinite period.  It further 
reflects that she might have been able to perform a strictly 
sedentary position.

VA outpatient treatment records dated from January 1993 to 
February 1993 reflect complaints of pain in both feet and 
heels as well as pain in the right leg.  A February 1993 VA 
record reflects a prescription for a wheelchair because of 
the veteran's weak foot conditions.

A May 1993 VA peripheral nerves examination reflects the 
veteran was in a wheelchair.  Physical examination revealed 
normal muscle development that was symmetric in the right and 
left lower extremity including the thigh and calf muscle 
groups.  The examiner noted there was no evidence of atrophy 
of the muscle groups.  Deep tendon reflexes were noted as 
normal.  Normal motor strength was noted.  The examiner noted 
two beat ankle clonus in the right foot and ankle.  It was 
noted that the veteran was unable to cooperate with the gait 
evaluation because she stated she was in too much pain.  The 
examiner noted there was no disability related to brain 
disease, spinal cord disease, cervical disc disease, or 
trauma to nerve roots.  Motor examination of the lower 
extremities revealed Grade V/V motor strength.  Sensory 
examination showed normal discrimination of pin and light 
touch.  An impression of a normal examination of peripheral 
nerves with no evidence of radiculopathy or polyneuropathy 
was noted.

A VA orthopedic examination dated in May 1993 reflects 
examination of the muscle groups was entirely normal.  
Examination of the knees, ankles, and feet showed no bony 
deformity, discoloration, edema or tenderness.  The examiner 
noted no swelling or deformity.  Range of motion in the left 
ankle revealed dorsiflexion to 10 degrees and plantar flexion 
to 45 degrees.  Range of motion in the right ankle revealed 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  
An impression of a normal examination of the joints was 
noted.  A May 1993 radiological report of both feet reflects 
findings suggestive of early degenerative arthritis and no 
acute osseous abnormalities.

At her June 1993 RO hearing, the veteran testified that she 
was unable to walk without assistance and she had to use 
crutches at home.  (Transcript, pages 1-2).  The veteran also 
testified that she had feeling in her left foot and 
hypersensitivity in her right foot.  (Transcript, page 2).  
The veteran stated she was unable to lift or lower her foot 
and she had motion in her left foot with pain at all times.  
(Transcript, page 3).  The veteran also stated she could not 
move her toes in her right foot, but she could move her left 
toes somewhat.  (Transcript, page 4).  

In a July 1993 rating decision, the RO determined a 10 
percent disability evaluation was warranted for postoperative 
Haglund's deformity of the right foot effective May 24, 1993.  
The RO also determined a 10 percent disability evaluation was 
warranted for Haglund's deformity of the left foot, effective 
May 24, 1993.

Upon VA examination dated in September 1993, the examiner 
noted the veteran entered the examination room in a 
wheelchair and stated that she could not stand.  The examiner 
noted no active dorsiflexion or plantar flexion on the right 
side and weak dorsiflexion and plantar flexion on the left 
side.  The examiner also noted there was no specific defect 
or deformity on both feet.  Circulation appeared within 
normal limits.  The examiner noted the veteran showed no 
active motion of the toes on the right foot, but showed 
movements actively on the left.  X-ray examination of both 
feet revealed essentially normal findings.  The examiner 
noted he did not find any definitive osteoporosis of the 
bones.  A relevant diagnosis of status post resection of 
Haglund's deformity of the right foot and resection of retro-
calcaneal bursitis of the right heel, and pain in both feet 
of undetermined etiology was noted.  The examiner noted that 
the x-ray findings of both feet showed no evidence of 
significant osteoporosis which he would find in a person who 
had almost continuously used crutches since 1984.

VA outpatient treatment records dated from June 1990 to April 
1997 were received by the RO in April 1997.  Relevant records 
further reflect complaints of pain in the right foot, and 
pain on weight bearing of the left foot, and assessments of 
Haglund's deformity in the right foot, the heels, and chronic 
right ankle pain.  The veteran also complained of pain in the 
left foot on weight bearing.  A July 1993 clinical record 
reflects a notation that the patient's symptoms were out of 
proportion to the physical findings.  An April 1996 clinical 
record reflects Achilles tenderness but no hyperesthesias and 
no swelling or tenderness otherwise.  An impression of 
chronic foot pain and no need or anatomical reason for the 
foot brace, cane or wheelchair was noted.  A February 1997 
clinical record reflects right foot pain without swelling or 
erythema tenderness.  A finding of no atrophy was noted.  
Plantar flexion and extension was noted as limited by pain on 
the right.  Neurosensory examination was noted as within 
normal limits, but decreased in right great toe.  A March 
1997 clinical record reflects complaints of pain in the toes.  
Neurological examination was noted as within normal limits.  
It was noted that the veteran could not raise her right toe, 
and there was no finding of atrophy.  A structural deformity 
of the right posterior-lateral heel was also noted.  A March 
1997 radiology report revealing an impression of prominent 
calcaneal peroneal tubercle.

Upon VA peripheral nerve examination dated in January 1998, 
the veteran complained primarily of right foot pain.  It was 
noted that upon examination the veteran was on crutches and 
wearing a right foot brace.  The examiner noted that lower 
limb examination revealed the veteran was not moving her 
right foot at the ankle at all.  The examiner noted the 
veteran did not try to move her foot when asked to move and 
dorsiflex or plantar-flex her right foot.  The veteran 
reported she could not move it.  The examiner noted there was 
no problem with movement on the left side.  Both ankle jerks 
were normal and present symmetrically on both sides.  Plantar 
responses were noted as normal.  The examiner noted there was 
no evidence of peripheral neuropathy.  An electromyograph 
(EMG) of the right lower extremity was noted as normal.  

Upon VA examination of the feet dated in January 1998, the 
veteran complained of burning and pain in her right heel for 
years.  Deep tendon reflexes were noted as present and normal 
in both ankles.  Active range of motion was noted as 
decreased on the right.  The veteran reported pain.  Range of 
motion on the left was noted as within normal limits.  
Plantar flexion and dorsiflexion were 1/5 on the right and 
5/5 on the left.  Inversion and eversion were +1/5 on the 
right and +5/5 on the left.  The veteran reported she was 
unable to do the tests on the right because of pain.  The 
examiner noted the veteran was unable to bear full weight on 
the right foot because of pain.  Bilateral mild hallux valgus 
and bilateral feet pronation were noted.  A clinical finding 
of bilateral Haglund's deformity at the posterolateral 
aspects of both feet was also noted.  The examiner noted that 
radiographic findings dated in December 1997 revealed mild 
hallux valgus bilateral, but was otherwise unremarkable.  The 
examiner noted there was no atrophy present in either foot or 
leg.  The examiner also noted that ranges of motion of both 
feet were not affected by the Haglund's deformities.  The 
examiner noted that the present surgical scar on the right 
heel along with the postoperative fibrosis could cause 
irritation of the sural nerve and its cutaneous branches.  
The examiner opined that the veteran's subjective complaints 
were not related to Haglund's deformity and that functional 
loss secondary to limitation of motion was likely due to 
irritation of the sural nerve and its cutaneous nerve 
branches from the postoperative scar and fibrosis.  The 
examiner further opined the veteran's service-connected 
Haglund's deformity did not cause weakened movement, 
exaggerated fatigability and incoordination.  Relevant 
diagnoses of mild hallux valgus deformities bilaterally, 
Haglund's deformities bilaterally, and chronic neuritis of 
the sural nerve and associated nerve branches secondary to 
postoperative scarring and fibrosis in the right 
posterolateral heel were noted.

A May 1998 addendum to the January 1998 VA examination of the 
feet reflects the examiner reviewed previous nerve conduction 
velocity studies as well as an EMG study and concurred with a 
VA neurologist that the current Haglund's deformity did not 
directly relate to the veteran's service-connected 
disability.  The examiner noted the veteran's deformity did 
not correlate with her current condition.  It was also noted 
the veteran was capable of doing average work.

A May 1998 addendum to the January 1998 VA nerve examination 
reflects there was no evidence of any peripheral neuropathy.  
The examiner opined there was no obvious pathology and the 
veteran should have been able to perform some average work.

In an August 1998 rating decision, the RO, in pertinent part, 
granted a 10 percent evaluation for Haglund's deformity of 
the left foot for the period July 13, 1990 to May 23, 1993.  
The RO determined that an evaluation in excess of 20 percent 
for postoperative Haglund's deformity of the right foot for 
the period July 13, 1990 to May 23, 1993 was not warranted, 
denied entitlement to an evaluation in excess of 10 percent 
for postoperative Haglund's deformity of the right foot for 
the period from May 24, 1993, and denied entitlement to an 
evaluation in excess of 10 percent for Haglund's deformity of 
the left foot from May 24, 1993.  

VA outpatient treatment records dated from March 1987 to 
January 1998 were received by the RO in February 1999.  
Relevant records reflect complaints of right foot pain.  A 
clinical record dated in March 1987 reflects the veteran 
underwent a surgical procedure for the resection of Haglund's 
deformity of the right heel.  A March 1987 radiographic 
report reflects normal bone density, no fracture or 
dislocation, and no destructive bony lesion.  It was noted 
there was no joint or soft tissue abnormality.  A clinical 
record dated in April 1987 reflects the veteran did not 
complain of pain when exercising or ambulating weight bearing 
on the right foot.  A May 1987 clinical record reflects a 
notation that the veteran's recovery was uneventful.  A May 
1988 clinical record reflects a notation of right Achilles 
tendonitis relieved with fabricated heel pads.  A February 
1988 radiographic report of the right heel reflects no bony 
or soft tissue abnormality.  A clinical record dated in 
February 1989 reflects the veteran was taking a karate class.  
A July 1990 radiographic report of the right heel reflects no 
evidence of bony spurs.  Radiographic reports of the feet 
dated from February 1990 to December 1997 reflect impressions 
of no significant abnormalities noted in either foot, stable 
examination, minimal degenerative spurring of the 
talonavicular joint in the right ankle, prominent calcaneal 
peroneal tubercle, and minimal bilateral hallux valgus 
deformity with an otherwise normal study.  A March 1997 
clinical record reflects decreased muscle strength on the 
right side as compared to the left, but no apparent muscle 
atrophy.  A relevant impression of chronic pain with classic 
chronic pain behavior and Haglund's deformity of the right 
heel was noted.  Relevant impressions of chronic foot pain 
and chronic right ankle pain were noted.


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since her appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Pursuant to 38 C.F.R. § 4.20 (1998), when a disability is not 
found within the rating schedule, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Haglund's deformity is 
a disability not found within the rating schedule.  However, 
there are several diagnostic codes which are appropriate for 
consideration.  Bilateral weak feet may be rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5277 (1998), which 
provides that a symptomatic condition secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness warrants a 
minimum rating of 10 percent.  

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5019, 
bursitis is rated on limitation of motion of the affected 
parts as degenerative arthritis.  Pursuant to Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  

For the purpose of rating a disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (1998).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998), 
moderate limitation of motion of the ankle warrants a 10 
percent disability evaluation.  A 20 percent disability 
evaluation is warranted for marked limitation of motion.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board recognizes that certain diagnostic codes 
within 38 C.F.R. § 4.71a have been revised in 1986 and in 
1996.  However, those revisions did not contain any 
substantive changes to the aforementioned diagnostic codes 
pertinent to this case.  See 43 FR45350, October 2, 1978; 51 
FR 6411, February 24, 1986; 61 FR 20439, May 7, 1996.  As the 
ratings applicable to this case have not undergone a 
substantive change, the lack of notice to the veteran of the 
change in the regulations or RO consideration of the claim 
under both the old and new criteria will not result in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Analysis

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Bilateral Haglund's Deformities of the Feet for the Period 
March 29, 1984 to July 12, 1990.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5277 (1998), a 
disability evaluation of 10 percent is currently assigned for 
bilateral Haglund's deformities of the feet for the period of 
March 29, 1984 to July 12, 1990.  A review of the evidence of 
record reflects that upon VA examination dated in June 1984, 
the examiner noted full passive flexion and extension in the 
right ankle, but active dorsiflexion and plantar flexion were 
limited to 5 degrees.  The Achilles tendons were noted as 
tender to palpation with the right worse than the left.  The 
Examiner noted there was no swelling and no sensory deficits.  
Strength was noted as 3-4/5, and reflexes were noted as 1+ 
ankle jerk on the right and 2+ ankle jerk on the left.  
Additionally, relevant VA outpatient treatment records for 
that time period reflect that the veteran underwent a 
surgical procedure for the resection of Haglund's deformity 
of the right heel and that her recovery was uneventful.  A 
clinical record dated in February 1989 reflects the veteran 
was taking a karate class, and a July 1990 radiographic 
report of the right heel reflects no evidence of bony spurs.  
The record is silent for complaints or treatment regarding 
the left foot or ankle.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5277, 
bilateral weak feet, a symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of 
the musculature, disturbed circulation and weakness, is rated 
pursuant to the underlying condition with a minimum rating of 
10 percent.  In the absence of evidence of additional 
functional impairment and complaints or treatment relative to 
the left foot, the Board concludes that there is no basis in 
the record for an evaluation in excess of 10 percent for 
bilateral Haglund's deformities of the feet for the period 
March 29, 1984 to July 12, 1990.

Furthermore, because the veteran's disability was rated under 
Diagnostic Code 5277, a code that is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

II.  Entitlement to a Disability Evaluation in Excess of 20 
Percent for Postoperative Haglund's Deformity of the Right 
Foot for the Period July 13, 1990 to May 23, 1993.  

A review of the record reflects that upon VA examination 
dated in December 1990, the examiner noted no deformities and 
adequate circulation.  Range of motion was noted as within 
normal limits and the examiner noted no instability.  A 
January 1991 statement from a private physician reflects 
range of motion within normal limits and a notation of some 
pain with right ankle inversion and tenderness laterally to 
the Achilles tendon; the right posterior heel was noted as 
very sensitive to palpation.  Upon VA examination dated in 
December 1991, the examiner noted range of motion in the 
right foot was slow and reduced.  A February 1993 VA record 
reflects a prescription for a wheelchair.  

Upon VA examination dated in May 1993, the veteran was using 
a wheelchair.  However, the examiner noted no evidence of 
atrophy of the muscle groups and motor strength was noted as 
normal.  An impression of a normal examination of the 
peripheral nerves with no evidence of radiculopathy or 
polyneuropathy was noted.  A VA orthopedic examination dated 
in May 1993 reflects a normal examination with no swelling, 
deformity, discoloration, edema, or tenderness.  Range of 
motion in the right ankle revealed dorsiflexion to 10 degrees 
and plantar flexion to 45 degrees.

The currently assigned 20 percent disability evaluation is 
the highest rating available under diagnostic code 5271, 
limitation of motion of the ankle.  The Court has also held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1998) must also be considered."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Id.  However, functional 
loss must be supported by adequate pathology.  In the present 
case, the veteran's subjective complaints of pain are not 
supported by any other pathology.  The May 1993 VA peripheral 
nerve examination revealed no evidence of radiculopathy or 
polyneuropathy and the May 1993 VA orthopedic examination 
reflects an impression of a normal joint examination. 

Thus, the Board concludes that the evidence of record does 
not support an evaluation in excess of 20 percent for 
postoperative Haglund's deformity of the right foot for the 
period of July 13, 1990 to May 23, 1993.

III.  Entitlement to an Evaluation in Excess of 10 Percent 
for Haglund's Deformity of the Left Foot for the Period July 
13, 1990 to May 23, 1993.

A review of the relevant evidence reflects that upon VA 
examination dated in December 1990, the veteran complained of 
bilateral pain in the ankles.  The examiner noted no 
deformities and adequate examination.  Range of motion was 
also noted as within normal limits.  A January 1991 statement 
from a private physician also reflects range of motion was 
within normal limits.  A December 1991 VA examination 
reflects normal range of motion in the left foot with no 
defects or deformities noted.  However, at her RO hearing in 
January 1992, the veteran testified that she had a lot of 
pain on an average day and she had difficulty walking.  The 
veteran also testified that she used a cane for walking.  

The veteran's Haglund's deformity of the left foot for the 
period of July 13, 1990 to May 23, 1993 is currently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019 (1998).   
Any limitation of motion of the ankle attributable to the 
service-connected disorder is clearly no more than moderate.  
Additionally, the veteran's subjective complaints of pain are 
not supported by other pathology of record.  Thus, the Board 
concludes that the evidence of record does not support an 
evaluation in excess of 10 percent for Haglund's deformity of 
the left foot for the period of July 13, 1990 to May 23, 
1993.

IV.  Entitlement to an Evaluation in Excess of 10 Percent for 
Postoperative Haglund's Deformity of the Right Foot for the 
period from May 24, 1993.

The evidence dated since May 1993 reflects a notation of no 
active dorsiflexion or plantar flexion on the right side upon 
VA examination dated in September 1993.  A VA peripheral 
nerve examination dated in January 1998 reflects no evidence 
of peripheral neuropathy.  In a May 1998 addendum to his 
examination, the examiner opined that there was no obvious 
pathology and the veteran should have been able to perform 
some average work.  Upon VA examination of the feet dated in 
January 1998, active range of motion was noted as decreased 
on the right and the veteran reported pain.  The examiner 
noted the veteran was unable to bear full weight on the right 
foot because of pain.  The examiner noted there was no 
atrophy present in either foot or leg.  A May 1998 addendum 
to the January 1998 VA examination of the feet reflects that 
the examiner concurred with a VA neurologist that the 
veteran's current condition was not related to her service 
connected disability.  The examiner also noted the veteran 
was capable of doing average work.

The Board concludes that the evidence presented more nearly 
approximates moderate limitation of motion of the right 
ankle, which warrants a 10 percent disability evaluation.  In 
the absence of evidence of marked limitation of motion, an 
evaluation in excess of 10 percent is not warranted.  
Additionally, the veteran's subjective complaints of pain are 
not supported by other pathology of record.  Thus, an 
increased evaluation pursuant to 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain is not warranted.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

V.  Entitlement to an Evaluation in Excess of 10 Percent for 
Haglund's Deformity of the Left Foot for the Period from May 
24, 1993.

In regard to the left foot, the evidence of record dated from 
May 24, 1993 reflects complaints of pain in the left foot 
upon weight bearing, no evidence of peripheral neuropathy, 
and normal range of motion.  Upon VA examination dated in 
January 1998, the examiner noted there was no atrophy present 
in either foot or leg.  A March 1997 VA clinical record 
reflects a relevant impression of chronic foot pain.  

The veteran's Haglund's deformity of the left foot for the 
period from May 24, 1993 is currently rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (1998).  Limitation 
of motion, if present, is similarly no more than moderate.  
Additionally, the veteran's subjective complaints of pain are 
not supported by other pathology of record.  Thus, the Board 
concludes that the evidence of record does not support an 
evaluation in excess of 10 percent for Haglund's deformity of 
the left foot for the period from May 24, 1993.

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's foot 
disabilities result in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  

The veteran's representative submitted a statement in June 
1999 in which an additional remand was requested.  In the 
Board's view, the development undertaken pursuant to the 
January 1997 remand was substantially in compliance with the 
action then requested.  There have been no specific 
contentions, moreover, as to what further development would 
accomplish.  In addition, the supplemental statements of the 
case in August 1998 and May 1999 contained thorough 
explanations as to why the ratings were assigned.  The 
dispositive consideration has been the presence of relatively 
minimal objective findings of foot pathology which are 
attributable to the Haglund's deformities.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral Haglund's deformities of the feet for the period 
March 29, 1984 to July 12, 1990 is denied.

2.  Entitlement to an evaluation in excess of 20 percent for 
postoperative Haglund's deformity of the right foot for the 
period July 13, 1990 to May 23, 1993 is denied.

3.  Entitlement to an evaluation in excess of 10 percent for 
Haglund's deformity of the left foot for the period July 13, 
1990 to May 23, 1993 is denied.

4.  Entitlement to an evaluation in excess of 10 percent for 
postoperative Haglund's deformity of the right foot for the 
period from May 24, 1993 is denied.

5.  Entitlement to an evaluation in excess of 10 percent for 
Haglund's deformity of the left foot from May 24, 1993 is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

